Per Curiam:
The corporation counsel, on behalf of the city of New York, having joined with the rapid transit commissioners in this application, and the municipal authorities, as well as the rapid transit commissioners, having represented that, in their opinion, a bond of $5,000,000 will, in view of the form of the contract and the conditions under which the rapid transit road is now to be constructed, amply protect the city, the rapid transit commissioners are relieved from the stipulation which they gave as a condition- upon the confirmation of the report of the commissioners in approving of the construction of this proposed railway to the extent that a bond of $5,000.000 will be a compliance-with the stipulation. Present — Van Brunt, P. J., Barrett, Patterson and In-graham, J j.